Title: From George Washington to Colonel Daniel Morgan, 27 October 1779
From: Washington, George
To: Morgan, Daniel


        
          Dr Sir
          Head Quarters West-point 27th Octbr 1779
        
        The letter of which the inclosed is a copy was put into my hands a few days since. Mrs Robinson is a perfect stranger to me and I would hope has been led into some misconceptions. I have however, as not only your own honor but that of the service is concerned thought it essential to send the whole representation.
        
        Should you have been induced from any circumstances attending her capture, or the Slaves own account, to suppose her lawful plunder at the time of taking, I have no doubt, should this have been the case, but that on a more full consideration you will readily make a restitution. I am Dr Sir &c.
      